Exhibit 10.1

AMENDMENT NO. 4

TO

THE J. M. SMUCKER COMPANY RESTORATION PLAN

(Amended and Restated Effective January 1, 2013)

The J. M. Smucker Company hereby adopts this Amendment No. 4 to The J. M.
Smucker Company Restoration Plan (Amended and Restated Effective January 1,
2013) (the “Plan”). Words and phrases used herein with initial capital letters
which are defined in the Plan are used herein as so defined. The provision of
this Amendment No. 4 shall be effective as of the date of execution set forth
below.

Section 1

Section 2.8(i) of the Plan is hereby amended in its entirety to read as follows:

 

  “(i)

[Reserved]”

IN WITNESS WHEREOF, the Company has caused this Amendment No. 4 to the Plan to
be executed this 17th day of June, 2020.

 

THE J. M. SMUCKER COMPANY By:  

/s/ Jill R. Penrose

Name:   Jill R. Penrose Title:   Chief People and Administrative Officer

 

1